PARKER, Judge.
We find it unnecessary to pass upon the questions which plaintiff seeks to present by this appeal. Plaintiff’s case is *66predicated entirely upon a capital improvement appropriation of $200,000.00 made by Chapter 523 of the 1973 Session Laws for a Probation Commission “Headquarters Building — Wadesboro.” By Chapter 1412 of the 1973 Session Laws (2nd Session, 1974), which was ratified and effective 12 April 1974, the Legislature found that “the operation of a Probation Commission Office in Wadesboro is no longer required,” and amended Chapter 523 of the 1973 Session Laws by transferring the $200,000.00 appropriation to another purpose. The statutory basis for plaintiff’s case having been repealed, we find this appeal moot and it is
Dismissed.
Judges Vaughn and Cakson concur.